DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1 – 12) in the reply filed on January 14, 2021 is acknowledged.
Claims 13 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 14, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each definition node.” It is unclear as to whether Applicant intends the limitation to refer to the ‘definition nodes’ previously set forth in the claim, or whether Applicant intends to set forth a second ‘definition node,’ separate and 
Claim 4 recites the limitation “identifying the position for each definition node.” It is unclear as to whether Applicant intends the limitation to refer to the step of ‘identifying a relative position for each definition node,’ previously set forth in the claim, or whether Applicant intends to set forth a second step of ‘identifying,’ separate and independent from the ‘identifying’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the step of ‘identifying the position for each definition node’ previously set forth in the claim.
Claim 4 further recites the limitation “each definition node.” It is unclear as to whether Applicant intends the limitation to refer to the ‘definition nodes’ previously set forth in claim 1, or whether Applicant intends to set forth a second ‘definition node,’ separate and independent from the ‘definition nodes’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘definition nodes’ previously set forth in claim 1.
Claim 7 recites the limitation “wherein the COTS parts and definition nodes are further used to manufacture a multi-material vehicle.” The limitation is indefinite for several reasons. First, it is unclear as to whether Applicant intends the limitation to refer to, and further define, the step of ‘manufacturing the vehicle incorporating the COTS parts and the modular features,’ previously set forth in claim 5, or whether Applicant intends to set forth a second step of ‘manufacturing,’ separate and independent from the ‘manufacturing’ previously set forth. It is further unclear as to whether Applicant 
Claim 9 recites the limitation “each vehicle type manufactured based in part on.” The limitation is indefinite for several reasons. First, it is unclear as to whether Applicant intends ‘each vehicle type’ to refer to the ‘vehicle,’ previously set forth in claim 1, to the ‘plurality of vehicle types,’ previously set forth in claim 9, or whether Applicant intends to refer to a second ‘vehicle type,’ separate and independent from those previously set forth. Secondly, Applicant’s intent regarding the limitation is generally unclear. For the purposes of this Office Action, Examiner will interpret the limitation as “wherein the manufacturing of the plurality of vehicle types comprises”
Claim 9 recites the limitation “a set of definition nodes.” It is unclear as to whether Applicant intends the limitation to refer to the ‘definition nodes’ previously set forth in claim 1, or whether Applicant intends to set forth a second set of ‘definition nodes,’ separate and independent from the ‘definition nodes’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to set forth a second set of ‘definition nodes,’ separate and independent from the ‘definition nodes’ previously set forth.
Claim 9 further recites the limitation “the definition nodes” multiple times in the claim. It is unclear as to whether Applicant intends the limitations to refer to the ‘set of 
Claim 9 further recites the limitation “each vehicle type” multiple times in the claim. It is unclear as to whether Applicant intends the limitations to refer to the ‘vehicle’ previously set forth in the claim, to the ‘plurality of vehicle types’ previously set forth in claim 9, or whether Applicant intends to refer to a second ‘vehicle type,’ separate and independent from those previously set forth. For the purposes of this Office Action, Examiner will interpret the limitations to refer to the ‘set of definition nodes’ previously set forth in claim 9
Claim 9 further recites the limitation “a desired vehicle.” It is unclear as to whether Applicant intends the limitation to refer to the ‘vehicle,’ previously set forth in claim 1, or whether Applicant intends to set forth a second ‘vehicle,’ separate and independent from the ‘vehicle’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to set forth a second of ‘vehicle,’ separate and independent from the ‘vehicle’ previously set forth.
Claim 9 is sets forth a plurality of steps (‘manufacturing …,’ ‘designing …,’ ‘positioning …,’ ‘additively manufacturing …,’ and ‘assembling …’) which result in the manufacturing of a ‘distinct vehicle’ which is separate and distinct from the ‘vehicle’ manufactured in claim 1. Examiner notes that the preamble of claim 9 is directed towards ‘a method for manufacturing a vehicle,’ wherein the ‘vehicle’ is the ‘vehicle’ of claim 1. Claim 9 is indefinite because it is unclear as to whether Applicant intends claim 
Claim 10 recites the limitation “the definition nodes.” It is unclear as to whether Applicant intends the limitation to refer to the ‘set of definition nodes’ previously set forth in claim 9, or whether Applicant intends the limitation to refer to the ‘definition nodes’ previously set forth in claim 1. For the purposes of this Office Action, Examiner will interpret the limitation to refer to the ‘set of definition nodes’ previously set forth in claim 9.
Claim 12 recites the limitation “the vehicle.” It is unclear as to whether Applicant intends the limitation to refer to the ‘vehicle’ set forth in claim 1, or whether Applicant intends the limitation to refer to the separate ‘desired vehicle’ set forth in claim 9. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the separate ‘desired vehicle’ of claim 9.
Claim 12 recites the limitation “identifying the position of each definition node …” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the previously step of ‘identifying a relative position for each definition node …” or whether Applicant intends the limitation to set forth a second step of ‘identifying’ separate and independent from the ‘identifying previously set forth. For the purposes of 
Claim 12 further recites the limitation “the set.” There is insufficient antecedent basis for the limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 7, and 9 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czinger (U.S. Patent Application Publication Number 2017/0050677, cited in IDS).
As to claim 1, Czinger teaches a method for manufacturing a vehicle (abstract), comprising: designing a plurality of definition nodes for the vehicle (figures 1a and 2a, step 204 and element 102 being the ‘definition nodes’; pages 3 and 7, paragraphs 51 and 83); identifying a relative position for each of the definition nodes (figures 1a and 2a, step and element 102; pages 3 and 7, paragraphs 51 and 83); additively manufacturing the definition nodes (figures 1a and 2a, step 205 and element 102; pages 3, 4, and 7, paragraphs 50, 56, and 83); and assembling the vehicle with the definition nodes in the identified positions (figure 1, element 100 being the ‘vehicle’; page 3, paragraph 51 and 52).
As to claim 2, Czinger teaches that the positions define a vehicle profile comprising one or more modular systems (pages 3 – 4, 6, and 8, paragraphs 52, 71, and 86).
As to claim 3, Czinger teaches that the positions are based at least in part on internal volume requirements of the vehicle (pages 3 – 4, paragraph 52).
As to claim 4, Czinger teaches that the step of identifying the position for each of the definition nodes further comprises designing or acquiring a plurality of panels and vehicle parts (page 3, paragraphs 51 and 52); and identifying a position of the panels and vehicle parts relative to the position of each of the definition nodes (pages 3 – 4, paragraphs 51 and 52).
As to claim 5, Czinger further teaches designing the vehicle to include a plurality of commercial off-the-shelf (COTS) parts (pages 3 – 4, paragraphs 51 and 52); designing the definition nodes to interface with the COTS parts to produce modular features (pages 3 – 4, paragraphs 51 and 52); and manufacturing the vehicle incorporating the COTS parts and the modular features (page 3, paragraphs 51 and 52).
As to claim 7, Czinger teaches that the step of manufacturing comprises manufacturing the vehicle to include the COTS parts and definition nodes, wherein the manufactured vehicle is a multi-material vehicle (pages 3 – 4, paragraphs 51 – 53).
As to claim 9, Czinger further teaches a step of manufacturing a plurality of vehicle types (figure 1c; page 6, paragraph 69), wherein the manufacturing of the plurality of vehicle types comprises: designing a set of definition nodes (figures 1a and 2a, step 204 and element 102 being the ‘definition nodes’; pages 3, 6, and 7, 
As to claim 10, Czinger further teaches acquiring a plurality of commercial-off-the-shelf (COTS) parts for the desired vehicle (pages 3 – 4, paragraphs 51 and 52); and interfacing one or more of the definition nodes of the set of definition nodes with at least one of the COTS parts (pages 3 – 4, paragraphs 51 and 52).
As to claim 11, wherein the vehicle comprises at least one non-definition node (figure 2, element 154 being a ‘non-definition node’; page 5, paragraph 62).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Czinger as applied to claims 1 or 10 above, and further in view of Fuchs (U.S. Patent Application Publication Number 2013/0076069).
As to claim 6, Czinger further teaches identifying a vehicle propulsion system for use in the vehicle (page 3, paragraph 52, wherein the ‘engine block’ is the ‘propulsion system’); and identifying the location of each definition node based at least in part on a desired position of elements of the propulsion system (pages 3 – 4, paragraph 52).
However, Czinger teaches the propulsion system being an internal combustion engine (page 3, paragraph 52), rather than an electric vehicle system. Fuchs teaches a method of manufacturing a vehicle (abstract), comprising: identifying a propulsion system for use in the vehicle (page 3, paragraph 46). Fuchs further teaches that either an internal combustion engine or an electric vehicle propulsion system may be used (page 3, paragraph 46). It would have been obvious to one skilled in the art to substitute the electric vehicle propulsion system of Fuchs for the internal combustion engine taught by Czinger, because Fuchs teaches that either propulsion system provides the benefit of providing a propulsion force for the vehicle. 
As to claim 8, Czinger teaches manufacturing the vehicle to incorporate the propulsion system (pages 3 – 4, paragraphs 51 – 52). 
As to claim 12, Czinger teaches identifying a propulsion system for use in the desired vehicle (page 3, paragraph 52, wherein ‘engine block’ is the ‘propulsion system’); and the step of identifying the position of each of definition node of the set of definition nodes comprises identifying a desired position of elements of the propulsion system (pages 3 – 4, paragraphs 51 – 52).
However, Czinger teaches the propulsion system being an internal combustion engine (page 3, paragraph 52), rather than an electric vehicle system. Fuchs teaches a method of manufacturing a vehicle (abstract), comprising: identifying a propulsion system for use in the vehicle (page 3, paragraph 46). Fuchs further teaches that either an internal combustion engine or an electric vehicle propulsion system may be used (page 3, paragraph 46). It would have been obvious to one skilled in the art to substitute the electric vehicle propulsion system of Fuchs for the internal combustion engine 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726